UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7109



RONALD MILES,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-00-204)


Submitted:   February 6, 2003          Decided:     February 20, 2003


Before WILKINS, Chief Judge, and MICHAEL and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Miles, Appellant Pro Se. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Miles seeks to appeal the district court’s order

denying relief on his motion for reconsideration pursuant to Fed.

R. Civ. P. 60(b) of the denial of his petition filed under 28

U.S.C. § 2254 (2000). An appeal may not be taken to this court from

the final order arising out of a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not

issue for claims addressed by a district court on the merits absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000). As to claims dismissed by a district

court solely on procedural grounds, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

‘that    jurists   of   reason   would       find   it   debatable   whether   the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).    We have reviewed the record and conclude for the reasons

stated by the district court that Miles has not satisfied either

standard.    See Miles v. Angelone, No. CA-00-204 (E.D. Va. July 9,

2002).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We deny Miles’ motion for discovery, motion


                                         2
for appointment of counsel, motion requesting that a single judge

act on his motions, and motion for judicial notice and review of

documents in the record.   We deny Miles’ motion for oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 3